Case 1:21-mj-00032-ZMF Document 6 Filed 01/22/21 Page 1 of 1
Case 7:21-mj-00405-UA Document5 Filed 01/14/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
United States of America
v. ) Case: 1:21-MJ-00032

WILLIAM JOSEPH PEPE Assigned to: Judge Zia M. Faruqul

) Assigned Date: 1/11/2021

) Description: COMPLAINT WIARREST WARRANT

eo oe )
Defendant
ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) WILLIAM JOSEPH PEPE __
who is accused of an offense or violation based on the following document filed with the court:

C Indictment O Superseding Indictment O Information © Superseding Information oe Complaint
O Probation Violation Petition C Supervised Release Violation Petition (Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1) and (2) - Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority

Zia M. Faruqui
Kk 2021.01.11 16:06:33

-05'00'

 

 

 

 

 

 

Date: 01/11/2021 _
~  ssuing officer 5 s signature
City and state; | Washington, DC Zia NM. Faruqui, U.S. Magistrate Judge
Printed name and title
Return
This warrant was received on oe (Al /td/202.1 , and the person was arrested on (date) OUU2A2Z)
at (city and state) Whee. @ Pleuns LN
Date: CO!/ 13 /202-) _
Arrésting officer’s signature
onthe eels Specal Aah FEL
Printed name and title

 

 

 

 
